DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 1-7, 9-12, and 15-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Regarding claim 1; the amended claim language has been presented to only incorporate in-part the claim structure previously examined and deemed as allowable; whereas claim 8 is now incorporated into claims 1 while excluding intervening claims 2 and 7.  As such, varying structure(s) are herein excluded including “a first port for introducing the cooling fluid into the two or more tubes; and a second port for withdrawing the cooling fluid from the two or more tubes; wherein the first port is disposed in a first end of the conduit and the second port is disposed in a second end of the conduit, the cooling fluid to be conveyed through the length of the electrode” which causes the newly presented structure of only claims 1 and 8 to denote a different inventive structure which constitutes a different search and/or consideration to determine allowability.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-7, 9-12, and 15-17 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 21; “a respective electrode” in line 3 is unclear; whereas “an electrode” is already asserted in claim 18 line 2, and thus it cannot be ascertained if additional electrodes are herein intended or if only intended to denote an electrode asserted in claim 18.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 18, and 20-21, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Bonner 5,437,844).
Regarding Claim 18; Bonner discloses a material surface treatment system (as constituted by Fig.’s 1, 2 and/or 3—whereas 10 constitutes a an integrally connected cooling system and material treatment system defined by 14, 64, and 16 for material including a web of paper or plastic film or foils—as defined by Fig. 1—col. 1, lines 11-15 and col. 2, lines 28-38) comprising: an electrode to generate an electric discharge to treat a material; and a cooling system comprising: a conduit to convey a cooling fluid through the electrode (as constituted by atleast tube-40 including conduit 54 and/or conduit connector-44—as depicted by Fig. 2 configured to convey fluid through discharge electrode 16 to generate electric discharge to the material—as further disclosed by col. 1, lines 11-15 and col. 2, lines 28-38, 51-58 and col. 3, lines 50-52); and a voltage isolator disposed between the conduit and a reservoir, the voltage isolator configured to provide a pathway to a reference voltage for residual electric charge from the cooling fluid passing through the voltage isolator (whereas the ground bare roll as constitutes an voltage isolator-18 functionally coupled between the electrode and reservoir-30; and configured to provide a pathway between the cooling fluid and the isolator, as constituted by col. 3, lines 14-21).  

Regarding Claim 20; Bonner discloses the material surface treatment system of claim 18, wherein the conduit is connected to an electrical power source via an electrically conductive manifold to provide current through the conduit to activate the electrode (whereas a conductive manifold defined by electric plug-58, bare wire-56, banana jack-62, and voltage line-25 thereof—col. 2, lines 67—col. 3, lines 1-5 is coupled to the conduit-54 via conduit connector-44 in which the fluid therethrough to and the electrode is charged and activated—as disclosed by col. 2, lines 28-38 and col. 3, lines 48-58).  

Regarding Claim 21; Bonner discloses the material surface treatment system of claim 18, wherein the conduit comprises a plurality of conduits, each conduit being connected to another conduit at one or more ends, wherein each conduit spans the length of a respective electrode (as disclosed by col. 2, lines 51-67 and col. 3, lines 1-37—as constituted by the 44 and 40 are connected at a respective end and characterizes at least a length of 16).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Bonner 5,437,844).
Regarding Claim 19; Bonner discloses the material surface treatment system of claim 18, further comprises a grounding roll configured to engage with a web of material (as disclosed by col. 2, lines 30-33), corona discharged from the electrode to alter a property of the material for additional processing (as already set forth).  Except, Bonner does not explicitly disclose the material to be subjected to plasma.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify corona treatment as plasma treatment since it was known in the art that corona and plasma treatment(s) are both forms of electrical surface treatment in which plasma treating heads will allow for being quickly mounted onto existing lines with reduced effort, employing large surface energies without ozone gas. 


Allowable Subject Matter
8.	Claims 13-14 are hereby deemed as allowed.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835